Exhibit 10.3

UNIT PURCHASE AGREEMENT

This UNIT PURCHASE AGREEMENT (this “Agreement”) is made as of the 13th day of
May 2020, by and among GigCapital3, Inc., a Delaware corporation (the
“Company”), and GigAcquisitions3, LLC (“Subscriber”).

WHEREAS, the Company desires to sell to Subscriber on a private placement basis
(the “Sale”) an aggregate of 650,000 private units (the “Initial Private Units”)
of the Company, and up to an additional 39,000 private units (the “Additional
Private Units,” and, together with the Initial Private Units, the “Private
Units”) of the Company in the event that the underwriters’ 45-day over-allotment
option (“Over-Allotment Option”) is exercised in full or in part, for a purchase
price of $10.00 per Private Unit, each Private Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (“Common Stock”), and
three-fourths of one warrant, each whole warrant exercisable to purchase one
share of Common Stock (“Warrant”). The shares of Common Stock underlying the
Warrants are hereinafter referred to as the “Warrant Shares.” The shares of
Common Stock underlying the Private Units (excluding the Warrant Shares) are
hereinafter referred to as the “Private Shares.” The Warrants underlying the
Private Units are hereinafter referred to as the “Private Warrants.” The Private
Units, Private Shares, Private Warrants and Warrant Shares, collectively, are
hereinafter referred to as the “Securities.” Each whole Private Warrant is
exercisable to purchase one share of Common Stock at an exercise price of
$11.50, subject to the adjustments as set forth in the Warrant Agreement (as
defined below), during the period commencing on the later of (i) twelve
(12) months from the date of the closing of the Company’s initial public
offering of units (the “IPO”) and (ii) 30 days following the consummation of the
Company’s initial business combination (the “Business Combination”), as such
term is defined in the registration statement in connection with the IPO, as
amended at the time it becomes effective (the “Registration Statement”), filed
with the Securities and Exchange Commission (“SEC”), and expiring on the fifth
anniversary of the consummation of the Business Combination (provided that so
long as the Private Warrants are held by Subscriber, its designees or
affiliates, Subscriber, its designees or affiliates will not be permitted to
exercise such Private Warrants after the five year anniversary of the effective
date of the Registration Statement); and

WHEREAS, Subscriber wishes to purchase the Initial Private Units and up to the
amount of Additional Private Units, at the Initial Purchase Price (as defined
below), and the Company wishes to accept such subscription from Subscriber.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1.    Agreement

to Subscribe.

 

  1.1.

Purchase and Issuance of the Private Units.

 

  (a)

Upon the terms and subject to the conditions of this Agreement, Subscriber
hereby agrees to purchase from the Company, and the Company hereby agrees to
sell to Subscriber, on the initial Closing Date (as defined below) the Initial
Private Units in consideration of the payment of the Initial Purchase Price. On
the initial Closing Date, the Company shall, at its option, deliver to
Subscriber the certificates representing the Securities purchased by Subscriber
or effect such delivery in book-entry form.

 

  (b)

Subscriber hereby agrees to purchase up to the amount of Additional Private
Units $10.00 per Additional Private Unit. The purchase and issuance of the
Additional Private Units shall occur only in the event that the Over-Allotment
Option is exercised in full or in part. The total number of Additional Private
Units to be purchased hereunder shall be in the same proportion as the
proportion of the Over-Allotment Option that is exercised. The purchase of
Additional Private Units shall occur simultaneously with the consummation of any
portion of the Over-Allotment Option.

 

1



--------------------------------------------------------------------------------

  1.2.        Purchase

Price.

 

  (a)

As payment in full for the Initial Private Units being purchased under this
Agreement, Subscriber shall pay $6,500,000 (the “Initial Purchase Price”) by
wire transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
on or prior to the initial Closing Date.

 

  (b)

As payment in full for the Additional Private Units being purchased under this
Agreement, Subscriber shall pay $10.00 per Additional Private Unit being
purchased by wire transfer of immediately available funds or by such other
method as may be reasonably acceptable to the Company, to the Trust Account at a
financial institution chosen by the Company, maintained by Continental, on or
prior to the Closing Date of the Over-Allotment Option.

1.3.        Closing. The closing of the purchase and sale of the Initial Private
Units shall take place simultaneously with the closing of the IPO and the
closing of the purchase and sale of Additional Private Units shall take place
simultaneously with any closing of the Over-Allotment Option (each, a “Closing
Date”). Each of the closings of the purchase and sale of the Private Units shall
take place at the offices of Crowell & Moring LLP, 3 Embarcadero Center,
26th Floor, San Francisco, California 94111, or such other place as may be
agreed upon by the parties hereto.

1.4.        Conditions to Closing. The obligation of Subscriber to purchase and
pay for the Private Units as provided herein shall be contingent upon, and
concurrent with, the consummation of the IPO.

1.5.        Termination. This Agreement and each of the obligations of the
undersigned shall be null and void and without effect if a Closing does not
occur prior to December 31, 2020 or if that certain Underwriting Agreement,
dated as of the date hereof, by and among the Company and Nomura Securities
International, Inc. and Oppenheimer & Co. Inc., as representatives of the
underwriters named therein (the “Underwriting Agreement”), is terminated for any
reason.

2.    Representations and Warranties of the Subscriber.

Subscriber represents and warrants to the Company that:

2.1.        No Government Recommendation or Approval. Subscriber understands
that no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Sale of the Securities.

2.2.        Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

2.3.        Intent. Subscriber is purchasing the Securities solely for
investment purposes, for Subscriber’s own account (and/or for the account or
benefit of its members or affiliates, as permitted, pursuant to the terms
hereof), and not with a view to the distribution thereof and Subscriber has no
present arrangement to sell the Securities to or through any person or entity
except as may be permitted hereunder. Subscriber shall not engage in hedging
transactions with regard to the Securities unless in compliance with the
Securities Act of 1933, as amended (the “Securities Act”).

2.4.        Restrictions on Transfer. Subscriber acknowledges and understands
the Private Units are being offered in a transaction not involving a public
offering in the United States within the meaning of the Securities Act. The
Securities have not been registered under the Securities Act and, if in the
future Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only (i) pursuant to an effective registration statement filed under
the Securities Act, (ii) pursuant to an

 

2



--------------------------------------------------------------------------------

exemption from registration under Rule 144 promulgated under the Securities Act,
if available, or (iii) pursuant to any other available exemption from the
registration requirements of the Securities Act, and in each case in accordance
with any applicable securities laws of any state or any other jurisdiction.
Notwithstanding the foregoing, Subscriber acknowledges and understands the
Securities are subject to transfer restrictions as described in Section 8
hereof. Subscriber agrees that if any transfer of its Securities or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
Subscriber may be required to deliver to the Company an opinion of counsel
satisfactory to the Company with respect to such transfer. Absent registration
or another available exemption from registration, Subscriber agrees it will not
resell the Securities (unless otherwise permitted pursuant to the terms hereof).
Subscriber further acknowledges that because the Company is a shell company,
Rule 144 may not be available to Subscriber for the resale of the Securities
until the one year anniversary following consummation of the Business
Combination of the Company, despite technical compliance with the requirements
of Rule 144 and the release or waiver of any contractual transfer restrictions.

 

  2.5.        Sophisticated

Investor.

 

  (a)

Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.

 

  (b)

Subscriber is aware that an investment in the Securities is highly speculative
and subject to substantial risks because, among other things, (i) the Securities
are subject to transfer restrictions and have not been registered under the
Securities Act and therefore cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available and
(ii) Subscriber has waived its redemption rights with respect to the Securities
as set forth in Section 5 hereof, and the Securities held by Subscriber are not
entitled to, and have no right, interest or claim to any monies held in the
Trust Account, and accordingly Subscriber may suffer a loss of a portion or all
of its investment in the Securities. Subscriber is able to bear the economic
risk of its investment in the Securities for an indefinite period of time.

2.6.        Organization and Authority. Subscriber is duly organized, validly
existing and in good standing under the laws of its state of incorporation or
formation and it possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.

2.7.        Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

2.8.        No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by Subscriber of the transactions contemplated
hereby do not violate, conflict with or constitute a default under
(i) Subscriber’s charter documents, (ii) any agreement or instrument to which
Subscriber is a party or (iii) any law, statute, rule or regulation to which
Subscriber is subject, or any agreement, order, judgment or decree to which
Subscriber is subject.

2.9.        No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

2.10.        Reliance on Representations and Warranties. Subscriber understands
the Private Units are being offered and sold to Subscriber in reliance on
exemptions from the registration requirements under the Securities Act, and
analogous provisions in the laws and regulations of various states, and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth in this Agreement in order to determine the applicability of such
provisions.

 

3



--------------------------------------------------------------------------------

2.11.        No General Solicitation. Subscriber is not subscribing for the
Private Units as a result of or subsequent to any general solicitation or
general advertising, including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio, or presented at any seminar or
meeting or in the Registration Statement.

2.12.        Legend. Subscriber acknowledges and agrees the book-entries
evidencing each of the Securities shall bear a restrictive legend (the
“Legend”), in form and substance substantially as set forth in Section 4 hereof.

3.    Representations, Warranties and Covenants of the Company.

The Company represents and warrants to, and agrees with, Subscriber that:

3.1.        Valid Issuance of Capital Stock. The total number of shares of all
classes of capital stock which the Company has authority to issue is 100,000,000
shares of Common Stock and 1,000,000 shares of preferred stock, $0.0001 par
value per share (“Preferred Stock”). As of the date hereof, the Company has
issued and outstanding 5,750,000 shares of Common Stock (of which up to 750,000
shares are subject to forfeiture as described in the Registration Statement) and
no shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable.

3.2.        Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and that certain warrant agreement (the “Warrant
Agreement”) to be entered into between the Company and Continental, as warrant
agent, as the case may be, each of the Private Units, Private Shares, Private
Warrants and Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Private Units and Warrant Shares
shall have been reserved for issuance. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, as the case may
be, Subscriber will have or receive good title to the Private Units, Private
Shares and Private Warrants purchased by such Subscriber under this Agreement,
free and clear of all liens, claims and encumbrances of any kind, other than
(i) transfer restrictions hereunder and (ii) transfer restrictions under federal
and state securities laws.

3.3.        Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

3.4.         Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

3.5.        No Conflicts. The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby do not (i) result in a violation of the Company’s certificate of
incorporation or by-laws, (ii) conflict with, or constitute a default under any
agreement or instrument to which the Company is a party or (iii) any law
statute, rule or regulation to which the Company is subject or any agreement,
order, judgment or decree to which the Company is subject. Other than any SEC or
state securities filings which may be required to be made by the Company
subsequent to the Closing, and any registration statement which may be filed
pursuant thereto, the Company is not required under federal, state or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or self-regulatory
entity in order for it to perform any of its obligations under this Agreement or
issue the Private Units, Private Shares, Private Warrants or Warrant Shares in
accordance with the terms hereof.

 

4



--------------------------------------------------------------------------------

3.6.        Additional Representations and Warranties. The representations and
warranties of the Company set forth in the Underwriting Agreement are hereby
incorporated herein and are true and correct with the same force and effect as
though expressly made herein as of the date hereof.

4.    Legends.

4.1.        Legend. The Company will issue the Private Units, Private Shares and
Private Warrants, and when issued, the Warrant Shares, purchased by Subscriber
in the name of such Subscriber. The Securities will bear the following Legend
and appropriate “stop transfer” instructions:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A UNIT PURCHASE AGREEMENT BETWEEN GIGCAPITAL3, INC. AND THE SUBSCRIBERS NAMED
THEREIN AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH IN THE
UNIT SUBSCRIPTION AGREEMENT.”

4.2.        Subscriber’s Compliance. Nothing in this Section 4 shall affect in
any way Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

4.3.        Company’s Refusal to Register Transfer of the Securities. The
Company shall refuse to register any transfer of the Securities, if in the sole
judgment of the Company such purported transfer would not be made (i) pursuant
to an effective registration statement filed under the Securities Act, or
pursuant to an available exemption from the registration requirements of the
Securities Act and (ii) in compliance herewith.

4.4.        Registration Rights. Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into among Subscriber, the
Company and others, on or prior to the effective date of the Registration
Statement.

5.    Waiver of Liquidation Distributions.

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination,
(iii) upon the Company’s redemption of shares of Common Stock sold in the
Company’s IPO upon the Company’s failure to timely complete the Business
Combination or (iv) in connection with a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation,
(A) to modify the substance or timing of the Company’s obligation to redeem 100%
of the Company’s public shares if the Company does not timely complete the
Business Combination or (B) with respect to any other provision relating to
stockholders’ rights or pre-Business Combination activity. In the event any
Subscriber purchases shares of Common Stock in the IPO or in the aftermarket,
any additional shares so purchased shall be eligible to receive the redemption
value of such shares of Common Stock upon the same terms offered to all other
purchasers of Common Stock in the IPO in the event the Company fails to
consummate the Business Combination.

6.    Terms of Private Warrants. Each Private Warrant shall have the terms set
forth in the Warrant Agreement.

 

5



--------------------------------------------------------------------------------

7.    Lock-Up Period.

Subscriber acknowledges that the Securities purchased by it pursuant to this
Agreement will be subject to restrictions on transfer contained in that certain
letter agreement (the “Insider Letter”), dated as of the date hereof, by and
among the Company, Subscriber and each of the underwriters named in the
Underwriting Agreement, which Insider Letter shall be substantially in the form
filed as an exhibit to the Registration Statement.

8.    Terms of the Private Units and Private Warrants.

8.1.        The Private Units and their component parts are substantially
identical to the units to be offered in the IPO except that: (i) the Private
Units and component parts are subject to the transfer restrictions described in
Section 7 hereof, (ii) the Private Warrants will be non-redeemable and may be
exercisable on a “cashless” basis if held by a Subscriber or its permitted
transferees, as further described in the Warrant Agreement, (iii) the Private
Warrants may not be exercised after the five year anniversary of the effective
date of the Registration Statement if held by a Subscriber, its designees or
affiliates and (iv) the Private Units and component parts are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after the expiration of the lockup
described above in clause (i) and they are registered pursuant to the
Registration Rights Agreement or an exemption from registration is available,
and the restrictions described above in clause (i) has expired.

8.2.        Subscriber agrees that if the Company seeks stockholder approval of
a Business Combination, then in connection with such Business Combination,
Subscriber shall (i) vote the Private Shares owned by it in favor of the
Business Combination and (ii) not redeem any Private Shares owned by Subscriber
in connection with such stockholder approval.

9.     Governing Law; Jurisdiction; Waiver of Jury Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

10.    Assignment; Entire Agreement; Amendment.

10.1.        Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof and the transfer restrictions
applicable to Subscriber set forth in the Insider Letter.

10.2.        Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges and supersedes all prior discussions, agreements and understandings of
any and every nature among them.

10.3.        Amendment. Except as expressly provided in this Agreement, neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by all of the parties
hereto.

10.4.        Binding upon Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

11.    Notices.

11.1.        Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt

 

6



--------------------------------------------------------------------------------

of confirmation of transmittal or, if sent by mail, then three days after
deposit in the mail. If given by electronic transmission, such notice shall be
deemed to be delivered (i) if by electronic mail, when directed to an electronic
mail address at which the stockholder has consented to receive notice; (ii) if
by a posting on an electronic network together with separate notice to the
stockholder of such specific posting, upon the later of (1) such posting and
(2) the giving of such separate notice; and (iii) if by any other form of
electronic transmission, when directed to the stockholder.

12.    Counterparts; Electronic Signatures.

This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument. The words “execution,” signed,”
“signature,” and words of like import in this Agreement or in any other
certificate, agreement or document related to this Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

13.    Survival; Severability.

13.1.        Survival. The representations, warranties, covenants and agreements
of the parties hereto shall survive each Closing Date.

13.2.        Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

14.    Headings.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

COMPANY:

GIGCAPITAL3, INC. By: /s/ Dr. Avi S.
Katz                                             

Name:  Dr. Avi S. Katz

Title:    Chairman of the Board and

             Chief Executive Officer

SUBSCRIBER:

GIGACQUISITIONS3, LLC

By: /s/ Dr. Avi S. Katz                                             

Name:  Dr. Avi S. Katz

Title:    Manager

[Signature Page to Unit Purchase Agreement]

 

8